Ex 99.1 SILVERLEAF RESORTS, INC. REPORTS FOURTH QUARTER AND 2 DALLAS(BUSINESS WIRE)—March 4, 2008 Silverleaf Resorts, Inc. (Nasdaq: SVLF) today reported the following results for the fourth quarter and year-ended December 31, 2007. Financial highlights for the fourth quarter 2007: · Vacation Interval sales increased 30.3% to $59.9 million · Net income improved 23.4% to $4.9 million Financial highlights for the full year: · Vacation Interval sales increased 25.4% to $235.1 million · Net in come improved 20.4% to $27.7 million · Diluted earnings per share increased to $0.70 from Sharon K.
